Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 9/21/2022 is acknowledged.  The traversal is on the ground(s) that all claims should be examined together because both inventions (i.e., apparatus and method) require the same search and there would be no added burden to examine all claimed inventions.  This is not found persuasive because the Examiner is substantially limited in examination time.  The search for the two different statutory classes of invention is not the exact same search.  Moreover, the apparatus as claimed can be used in a materially different process such as grit blasting. 
The requirement is still deemed reasonable, proper and is therefore made FINAL.

Drawings
The drawings are objected to because drawings of Figs. 6A, 6B, 8A, 8B, and 11 appear to be photographs that are capable of being illustrated as a line drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: in [0018], Applicants improperly reference the claims.  The claims should not be referenced in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 2, Applicants recite “an optical path element” and the specification as originally filed does not set forth what constitutes “an optical path element”.  The specification fails to set forth the structure(s) covered by this term, “optical path element”.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, Applicants recite “a rotobotized machine” and it is unclear whether this is a robot or some other structure?  If the robotized machine is a robot then it is suggested that the language --a robot-- be used.
In claim 1, line 10, it is unclear whether the holder for the substrate is considered a structural part of the claimed invention because it is described in the functional description of what the robotized machine does?  Clarification is necessary.  If a holder for the substrate is a part of the instantly claimed invention then it should be positively recited separately in line 2 of the claim, --(RITS), a holder for a substrate--.  
In claim 1, line 13, “the temperature” is referencing the “temperature of the surface of at least one first point near the jet” (see line 7) or “measured temperature” (see line12)?  Should the temperature of line 13 be changed to --measured temperature--?  Clarification is necessary.
In claim 1, line 14, it is unclear what is meant by the phrase, “a planned traversal path”?  Is this a predetermined traversal path or a model traversal path?  Clarification is necessary. 
In claim 1, last line, what constitutes “desired deposition properties”?  What does this language mean?
In claim 2, “optical path element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see the 112(a) rejection above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 2, is the robotic actuator a part of the robotized machine or an independent structure? Clarification is necessary.
In claim 5, it is unclear how a further structural limitation is set forth when Applicants recite the function of the controller or what the controller does?  It is suggested that the claim be amended to recite --the controller is configured to control the actuable joint-- to clearly recite a structural limitation.
In claim 7, Applicants recite the function of the processor and program instructions and do not clearly set forth the structural limitation.  It is suggested that the claim be amended to recite, --apparatus according to claim 6 further comprising the program instructions to configure the controller to:  get a current measured temperature,…--.
In claim 7, line 5, what constitutes a “desired deposition property”?  What does this language mean?
In claim 8, it is unclear how a further structural limitation is set forth when Applicants recite this claim with process limitation(s) starting with the determining step?
In claim 8, last line, what constitutes the “deposition property”?  What does this language mean?
In claim 9, it is unclear how a further structural limitation is set forth when Applicants recite this claim with process limitation(s) starting with the selecting step?
In claim 9, last two lines, what constitutes the “desired beam profile”?  What does this language mean?
In claim 10, while desired deposition property is defined, how does this claim further structurally limit the cold spray apparatus of claim 1?  What structure is meant to be covered by this ambiguous language?  At least, is the laser configured to provide a post-deposition treatment including heating of coated surface?
In claim 11, while desired deposition property is defined, how does this claim further structurally limit the cold spray apparatus of claim 1?  What structure is meant to be covered by this ambiguous language? At least, is the laser configured to provide a pre-deposition treatment including at least one of:  a cleaning, ablation, roughening, surface metallurgy modifying, or heat treatment of the surface to be coated?
In claim 12, “the ablation regime” lacks antecedent basis.
In claim 13, lines 2-3, what is meant by “a desired deposition temperature”?  What constitutes this desired deposition temperature?
In claim 13, while desired deposition property is defined, how does this claim further structurally limit the cold spray apparatus of claim 1? 
In claim 13, page 35, line 1, Applicants recite “bond strength, strength”.  Aren’t these overlapping parameters?  Should the latter “strength” be removed?
In claim 14, how does this claim further structurally limit the cold spray apparatus of claim 1?   
In claim 15, Applicants recite the function of the processor and program instructions and do not clearly set forth the structural limitation.  It is suggested that the claim be amended to recite, --apparatus according to claim 6 further comprising the program instructions to,…--.  
In claim 15, line 3, “the structure” lacks antecedent basis.
In claim 16, Applicants recite the function of the processor and program instructions and do not clearly set forth the structural limitation.  It is suggested that the claim be amended to recite, --apparatus according to claim 6 further comprising the program instructions to,…--.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7-11, and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 5, Applicants recite the function of the controller or what the controller does?  This does not further structurally limit the controller of claim 4.
In claim 7, Applicants recite the function of the processor and program instructions and do not clearly set forth the structural limitation.  This does not further structurally limit the controller of claim 6.
In claim 8, Applicants recite claim process limitation(s) starting with the determining step? This does not further structurally limit the controller of preceding claims.
In claim 9, Applicants recite claim process limitation(s) starting with the selecting step? This does not further structurally limit the controller of preceding claims.
In claim 10, Applicants reference at least timing however, there appears to be no further structural limitations recited in this claim.  This does not further structurally limit the controller of preceding claims.
In claim 11, Applicants reference at least timing however, there appears to be no further structural limitations recited in this claim.  This does not further structurally limit the controller of preceding claims.
In claim 13, Applicants reference at least timing however, there appears to be no further structural limitations recited in this claim.  This does not further structurally limit the controller of preceding claims.
In claim 14, Applicants references overlapping points however, there appears to be no further structural limitations recited in this claim.  This does not further structurally limit the controller of preceding claims.
In claim 15, Applicants recite the function of the processor and program instructions and do not clearly set forth the structural limitation.  This does not further structurally limit the controller of preceding claims.
In claim 16, Applicants recite the function of the processor and program instructions and do not clearly set forth the structural limitation.  This does not further structurally limit the controller of preceding claims.
   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The robotized machine in claim 1                 
The optical path element in claims 2-4 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The robotized machine invokes the provisions of 35 U.S.C. 112(f) and this machine would appear to encompass a robot or any art recognized equivalent robotic structure.  The robotized machine is found in the disclosure [0019].
The optical path element invokes the provisions of 35 U.S.C. 112(f) and this element may be interpreted as optics or any art recognized equivalent optical structure.  The optical path element is found in the disclosure [0020-0021].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN110328364; [see US2020/0398457, US Equivalent for translation purpose only]) in view of Bray et al (Surface & Coating Tech., “The Laser-assisted Cold Spray process and deposit characterisation”, herein after referred to as Bray).
Zhang provides a cold spray apparatus comprising a cold spray nozzle (7, 13), a laser [0028], and a temperature sensor ((6), [0027, 0034,  0039, 0043, 0044]) and robotized machine or robot [0038, 0043], the robot including an arm able to direct the nozzle to effect a spray jet of powder material on a substrate for cold spray deposition, the laser to selectively heat [0004] the surface near or overlapping the spray jet, and scanning the jet across the substrate in accordance with a tool path including program to effect a layer by layer build on the substrate based on characteristics of sprayed powder material as well as desired operating parameters [0044], with controlled motion of at least one of the substrate, a holder for the substrate, and the cold spray nozzle via the robot, and a computer based controller to receive measured temperature from the temperature sensor [0039, 0044] in real time (i.e., would encompass a predetermined time), and use temperature in view of a design model of the substrate and tool path including traversal path to control laser output to provide desired deposition over predetermined time.  Zhang is silent concerning the temperature sensor being a remote instantaneous temperature sensor (RITS) or pyrometer.  However, Bray provides in a cold spray apparatus, use of a cold spray nozzle (see Figs. 3 & 4) for spray of powder material, a laser, and a temperature sensor including an infrared pyrometer in order to obtain real time temperature measurements and control the temperature for the deposition site wherein data from the pyrometer is used in a feedback control system to alter laser power as needed to maintain desired temperature as evidenced by pg. 2853, Section 2.5, Pyrometer.  In light of the teachings of Bray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an infrared pyrometer as the temperature sensor in the Zhang cold spray apparatus in order to provide real time temperature measurements and control the temperature for the deposition site wherein data from the pyrometer can be used in feedback to the controller to alter laser power as needed to maintain desired temperature in the cold spray deposition.  The combined apparatus would yield predictable results and No inventive effort would have been required.
Regarding claim 17, see Zhang provides for a high frequency pulsed laser having a predetermined pulse rate or frequency subjected to real time closed loop feedback adjustment as evidenced by [0038-0039].  The determination of an appropriate pulse rate or frequency would be determined via routine experimentation in accordance with the characteristics of the sprayed powder material.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN110328364; [see US2020/0398457, US Equivalent for translation purpose only]) in view of Bray et al (Surface & Coating Tech., “The Laser-assisted Cold Spray process and deposit characterisation”) as applied to claim 1 above and further in view of Hutchison et al (US2019/0366466).
The teachings of Zhang and Bray have been mentioned above. Zhang further provides an optical path element including beam splitter [0028, 0034, 0045, 0046, 0074), frame (not numbered, see Fig. 2, [0038]), and robotic arm [0038, 0043].   Even though the combined teachings would suggest use of a robot including robotic arm, Zhang and Bray are silent concerning the robot including robotic arm having an actuator (i.e., servo motor, actuable joint).  However, Hutchison provides in an additive manufacturing system [0003-0004, 0015] incorporating spray as well as a laser [0051], use of controlled robotics including a robotic arm with actuators (i.e., servo motors, joints, etc. [0040])  to position a tool used in the system.  In light of the teachings of Hutchison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the robotic arm of the apparatus as defined by the combination above with a robotic actuator in order to suitably position tool(s) used in the cold spray apparatus, the tool(s) would include the nozzle and/or optical path element.   
Regarding claim 3, see Zhang, the nozzle and beam splitter appear to be fixedly mounted on a frame (not numbered; see Figs. 2 & 3).
Regarding claim 4, see Zhang, the nozzle and beam splitter appear to be fixedly mounted on a frame (not numbered; see Figs. 2 & 3).  The apparatus as defined by the combination above would include a robotic actuator including actuable joint (see Hutchison, [0040]).
Regarding claim 5, this process limitation has been given no patentable weight.  However, the apparatus as defined by the combination above would appear to provide for a controlled robot including its parts.    

Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN110328364; [see US2020/0398457, US Equivalent for translation purpose only]) in view of Bray et al (Surface & Coating Tech., “The Laser-assisted Cold Spray process and deposit characterisation”) as applied to claim 1 above and further in view of Nauka et al (WO2015/108546).
The teachings of Zhang and Bray have been mentioned above.  Zhang minimally sets forth use of a [computer or processor] program for automatically operating the system.  Zhang and Bray are silent concerning program instructions to use a look up table for a substrate characteristic  (i.e., looking up model predicted temperature of the substrate) based on a thermal model of the substrate.  However, in an additive manufacturing system, computer processor control and program instructions are utilized to allow the user to look up tables for a substrate characteristic (i.e., heat diffusion), generate a temperature distribution, and enable the user to compare this with a thermal process model in order to maintain a target temperature of build material with reduction of deformation of the build as evidenced by Nauka [00021-00022, 00054, 00056-00060, 00073-00074, and 00079].  In light of the teachings of Nauka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the apparatus as defined by the combination above with the program instructions to allow the user to look up a table(s) for a substrate characteristic (i.e., looking up model predicted temperature of the substrate) based on a thermal model of the substrate in order to maintain a target temperature of build material with reduction of deformation of the build. 
Regarding claim 7, the apparatus as defined by the combination above would minimally allow for instructions executable to allow the user to establish a point by point temperature representing a radiation distribution measurement used with the temperature sensor and controller or computer processor to establish parameters for a given build so as to provide for desired temperature distribution, radiation intensity, and radiation frequency (see Nauka [00052]).  
Claims 8-11 and 13-16 are deemed process limitations and therefore have not been given patentable weight.  However, it should be recognized that the combined apparatus would minimally provide for a computer processor able to be programmed with instructions to control parts of the apparatus to effect a suitable build of high quality.
Regarding claim 12, see Nauka which recognizes use of control of local energy density applied to build material [0049].  Use of the apparatus as defined by the combination above with appropriate energy density in accordance with the build material utilized to result in a high-quality product would require only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
12/02/2022